DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/959,442 filed on December 9, 2021.  After thorough search and examination of the present application and in light of the prior art made of record, claims 1 to 8, and 11 to 18 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2021 was filed before the mailing date of the notice of allowability.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s Representative, Nam H. Huynh, Reg. No. 60,703, on March 28, 2022.
Please amend the claims, which were filed on December 9, 2021 with new versions as follows:
1. 	(Currently Amended) A method for executing queries in a query management device, the method comprising: 
receiving a query from a client device; 
generating a query plan for the query by parsing the query to determine operators of the query and a sequence of the operators; 
generating, by using a machine learning technology configured to automate analytical model building, a predictive trained model;
predicting a query resource consumption and resource usage extreme events for the query based on the query plan, using [[a]] the predictive trained model 
            
                
                    
                        
                            
                                min
                            
                            
                                
                                    
                                        w
                                    
                                    
                                        u
                                    
                                
                                ,
                                
                                    
                                        b
                                    
                                    
                                        u
                                    
                                
                                ,
                                e
                                ,
                                
                                    
                                        βw
                                    
                                    
                                        p
                                    
                                
                                ,
                                
                                    
                                        b
                                    
                                    
                                        p
                                    
                                
                                ,
                                e
                                ,
                                  α 
                            
                        
                    
                    ⁡
                    
                        
                            
                                L
                            
                            
                                u
                            
                        
                    
                
                =
                 
                
                    
                        1
                    
                    
                        2
                    
                
                 
                
                    
                        W
                    
                    
                        p
                    
                    
                        T
                    
                
                
                    
                        W
                    
                    
                        p
                    
                
                +
                 
                
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        γ
                    
                    
                        2
                    
                
                
                    
                        ∑
                        
                            i
                        
                    
                    
                        
                            
                                e
                            
                            
                                i
                            
                            
                                2
                            
                        
                    
                
                +
                 
                
                    
                        1
                    
                    
                        2
                    
                
                 
                
                    
                        W
                    
                    
                        u
                    
                    
                        T
                    
                
                
                    
                        W
                    
                    
                        u
                    
                
                 
                +
                 
                
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        γ
                    
                    
                        1
                    
                
                
                    
                        ∑
                        
                            i
                        
                    
                    
                        
                            
                                e
                            
                            
                                i
                            
                            
                                2
                            
                        
                    
                
            
        
            
                -
                 
                
                    
                        ∑
                        
                            i
                        
                    
                    
                        
                            
                                α
                            
                            
                                i
                            
                        
                    
                
                {
                
                    
                        y
                    
                    
                        i
                    
                    
                        
                            
                                p
                            
                        
                    
                
                
                    
                        
                            
                                w
                            
                            
                                p
                            
                            
                                T
                            
                        
                        
                            
                                x
                            
                            
                                i
                            
                            
                                
                                    
                                        p
                                    
                                
                            
                        
                        +
                         
                        
                            
                                b
                            
                            
                                p
                            
                        
                    
                
                -
                1
                +
                 
                
                    
                        ε
                    
                    
                        i
                    
                
                }
            
        
            
                -
                 
                
                    
                        ∑
                        
                            i
                        
                    
                    
                        
                            
                                β
                            
                            
                                i
                            
                        
                    
                
                {
                
                    
                        y
                    
                    
                        i
                    
                    
                        
                            
                                p
                            
                        
                    
                
                
                    
                        
                            
                                w
                            
                            
                                u
                            
                            
                                T
                            
                        
                        
                            
                                x
                            
                            
                                i
                            
                            
                                
                                    
                                        p
                                    
                                
                            
                        
                        +
                         
                        
                            
                                b
                            
                            
                                p
                            
                        
                    
                
                -
                1
                +
                 
                
                    
                        ε
                    
                    
                        i
                    
                
                }
            
        
            
                -
                 
                
                    
                        γ
                    
                    
                        3
                    
                
                 
                
                    
                        ∑
                        
                            (
                            i
                            ,
                            j
                            )
                            ∈
                            
                                
                                    E
                                
                                
                                    u
                                
                            
                        
                    
                    
                        
                            
                                σ
                            
                            
                                i
                                j
                            
                        
                    
                
                
                    
                        
                            
                                w
                            
                            
                                u
                            
                            
                                T
                            
                        
                        
                            
                                x
                            
                            
                                i
                            
                            
                                
                                    
                                        u
                                    
                                
                            
                        
                        -
                         
                        
                            
                                w
                            
                            
                                u
                            
                            
                                {
                                T
                                }
                            
                        
                        
                            
                                x
                            
                            
                                j
                            
                            
                                {
                                u
                                }
                            
                        
                    
                
            
        
            
                -
                 
                
                    
                        γ
                    
                    
                        4
                    
                
                 
                
                    
                        ∑
                        
                            (
                            i
                            ,
                            j
                            )
                            ∈
                            
                                
                                    E
                                
                                
                                    p
                                
                            
                        
                    
                    
                        
                            
                                η
                            
                            
                                i
                                j
                            
                        
                    
                
                
                    
                        
                            
                                w
                            
                            
                                p
                            
                            
                                T
                            
                        
                        
                            
                                x
                            
                            
                                i
                            
                            
                                
                                    
                                        p
                                    
                                
                            
                        
                        -
                         
                        
                            
                                w
                            
                            
                                p
                            
                            
                                {
                                T
                                }
                            
                        
                        
                            
                                x
                            
                            
                                j
                            
                            
                                {
                                p
                                }
                            
                        
                    
                
            
        
            
                -
                 
                
                    
                        γ
                    
                    
                        5
                    
                
                 
                
                    
                        ∑
                        
                            (
                            i
                            ,
                            j
                            )
                            ∈
                            
                                
                                    E
                                
                                
                                    u
                                    p
                                
                            
                        
                    
                    
                        
                            
                                ϑ
                            
                            
                                i
                                j
                            
                        
                    
                
                
                    
                        
                            
                                w
                            
                            
                                u
                            
                            
                                T
                            
                        
                        
                            
                                x
                            
                            
                                i
                            
                            
                                
                                    
                                        u
                                    
                                
                            
                        
                        +
                        
                            
                                b
                            
                            
                                u
                            
                        
                        -
                        
                            
                                w
                            
                            
                                p
                            
                            
                                
                                    
                                        T
                                    
                                
                            
                        
                        
                            
                                x
                            
                            
                                j
                            
                            
                                
                                    
                                        p
                                    
                                
                            
                        
                        -
                        
                            
                                b
                            
                            
                                p
                            
                        
                    
                
            
        
where (i,j)∈Eu is the resource utilization relationship between time slot i and j, (i,j)∈Ep is the resource peak value relationship between time slot i and j, and (i,j)∈Eup is the relationship between resource utilization of an ith time slot and resource peak value of a jth time slot;
determining that a currently available system resource is insufficient to initiate execution of the query based on the query resource consumption of the query;
placing the query into a query execution queue in response to the determination that the currently available system resource is insufficient for initiating the execution of the query;
determining that [[a]] the currently available system resource is sufficient to initiate the execution of the query based on the query resource consumption of the query; 
initiating the execution of the query in response to the determination that the currently available system resource is sufficient for initiating the execution of the query; 
receiving a result of the query after the execution of the query is completed; and 
returning the result of the query to the client device.
2. 	(Previously Presented) The method of claim 1, further comprising executing the query based on a concurrency query execution plan in response to a determination that the currently available system resource is insufficient for initiating the execution of the query based on the query resource consumption of the query.
3. 	(Previously Presented) The method of claim 1, further comprising reducing the currently available system resource by the query resource consumption for the query in response to initiating the execution of the query.
4. 	(Previously Presented) The method of claim 1, further comprising increasing the currently available system resource by the query resource consumption for the query in response to completing the execution of the query.
5. 	(Currently Amended) The method of claim 1, wherein generating the query plan for the query further comprises parsing the query into an execution hierarchical tree, where each tree node of a plurality of tree nodes of the execution hierarchical tree represents an operator.
6. 	(Currently Amended) The method of claim 5, further comprising determining a number of instances each operator, of the determined query operators, appears in the query and a sum of cardinalities for each instance of the number of instances of each operator.
7. 	(Original) The method of claim 1, wherein the machine learning technology utilizes an adaptive kernel that is configured to learn different kernel metrics to various system settings and data.
8. 	(Original) The method of claim 1, wherein the machine learning technology utilizes multi- level stacking technology configured to leverage outputs of diverse base classifier models.
9. 	(Cancelled)
10. 	(Cancelled)
11. 	(Currently Amended) A query management device, comprising: 
a network communication interface configured to enable communication over a network; 
a memory storage comprising instructions; and 
one or more processors in communication with the network communication interface and storage, wherein the one or more processors execute the instructions to: 
receive a query from a client device; 
generate a query plan for the query by parsing the query to determine operators of the query and a sequence of the operators; 
wherein the instructions comprise a machine learning technology configured to automate analytical model building;
generate, by using the machine learning technology, a predictive trained model; 
predict a query resource consumption and resource usage extreme events for the query based on the query plan, using [[a]] the predictive trained model 
            
                
                    
                        
                            
                                min
                            
                            
                                
                                    
                                        w
                                    
                                    
                                        u
                                    
                                
                                ,
                                
                                    
                                        b
                                    
                                    
                                        u
                                    
                                
                                ,
                                e
                                ,
                                
                                    
                                        βw
                                    
                                    
                                        p
                                    
                                
                                ,
                                
                                    
                                        b
                                    
                                    
                                        p
                                    
                                
                                ,
                                e
                                ,
                                  α 
                            
                        
                    
                    ⁡
                    
                        
                            
                                L
                            
                            
                                u
                            
                        
                    
                
                =
                 
                
                    
                        1
                    
                    
                        2
                    
                
                 
                
                    
                        W
                    
                    
                        p
                    
                    
                        T
                    
                
                
                    
                        W
                    
                    
                        p
                    
                
                +
                 
                
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        γ
                    
                    
                        2
                    
                
                
                    
                        ∑
                        
                            i
                        
                    
                    
                        
                            
                                e
                            
                            
                                i
                            
                            
                                2
                            
                        
                    
                
                +
                 
                
                    
                        1
                    
                    
                        2
                    
                
                 
                
                    
                        W
                    
                    
                        u
                    
                    
                        T
                    
                
                
                    
                        W
                    
                    
                        u
                    
                
                 
                +
                 
                
                    
                        1
                    
                    
                        2
                    
                
                
                    
                        γ
                    
                    
                        1
                    
                
                
                    
                        ∑
                        
                            i
                        
                    
                    
                        
                            
                                e
                            
                            
                                i
                            
                            
                                2
                            
                        
                    
                
            
        
            
                -
                 
                
                    
                        ∑
                        
                            i
                        
                    
                    
                        
                            
                                α
                            
                            
                                i
                            
                        
                    
                
                {
                
                    
                        y
                    
                    
                        i
                    
                    
                        
                            
                                p
                            
                        
                    
                
                
                    
                        
                            
                                w
                            
                            
                                p
                            
                            
                                T
                            
                        
                        
                            
                                x
                            
                            
                                i
                            
                            
                                
                                    
                                        p
                                    
                                
                            
                        
                        +
                         
                        
                            
                                b
                            
                            
                                p
                            
                        
                    
                
                -
                1
                +
                 
                
                    
                        ε
                    
                    
                        i
                    
                
                }
            
        
            
                -
                 
                
                    
                        ∑
                        
                            i
                        
                    
                    
                        
                            
                                β
                            
                            
                                i
                            
                        
                    
                
                {
                
                    
                        y
                    
                    
                        i
                    
                    
                        
                            
                                p
                            
                        
                    
                
                
                    
                        
                            
                                w
                            
                            
                                u
                            
                            
                                T
                            
                        
                        
                            
                                x
                            
                            
                                i
                            
                            
                                
                                    
                                        p
                                    
                                
                            
                        
                        +
                         
                        
                            
                                b
                            
                            
                                p
                            
                        
                    
                
                -
                1
                +
                 
                
                    
                        ε
                    
                    
                        i
                    
                
                }
            
        
            
                -
                 
                
                    
                        γ
                    
                    
                        3
                    
                
                 
                
                    
                        ∑
                        
                            (
                            i
                            ,
                            j
                            )
                            ∈
                            
                                
                                    E
                                
                                
                                    u
                                
                            
                        
                    
                    
                        
                            
                                σ
                            
                            
                                i
                                j
                            
                        
                    
                
                
                    
                        
                            
                                w
                            
                            
                                u
                            
                            
                                T
                            
                        
                        
                            
                                x
                            
                            
                                i
                            
                            
                                
                                    
                                        u
                                    
                                
                            
                        
                        -
                         
                        
                            
                                w
                            
                            
                                u
                            
                            
                                {
                                T
                                }
                            
                        
                        
                            
                                x
                            
                            
                                j
                            
                            
                                {
                                u
                                }
                            
                        
                    
                
            
        
            
                -
                 
                
                    
                        γ
                    
                    
                        4
                    
                
                 
                
                    
                        ∑
                        
                            (
                            i
                            ,
                            j
                            )
                            ∈
                            
                                
                                    E
                                
                                
                                    p
                                
                            
                        
                    
                    
                        
                            
                                η
                            
                            
                                i
                                j
                            
                        
                    
                
                
                    
                        
                            
                                w
                            
                            
                                p
                            
                            
                                T
                            
                        
                        
                            
                                x
                            
                            
                                i
                            
                            
                                
                                    
                                        p
                                    
                                
                            
                        
                        -
                         
                        
                            
                                w
                            
                            
                                p
                            
                            
                                {
                                T
                                }
                            
                        
                        
                            
                                x
                            
                            
                                j
                            
                            
                                {
                                p
                                }
                            
                        
                    
                
            
        
            
                -
                 
                
                    
                        γ
                    
                    
                        5
                    
                
                 
                
                    
                        ∑
                        
                            (
                            i
                            ,
                            j
                            )
                            ∈
                            
                                
                                    E
                                
                                
                                    u
                                    p
                                
                            
                        
                    
                    
                        
                            
                                ϑ
                            
                            
                                i
                                j
                            
                        
                    
                
                
                    
                        
                            
                                w
                            
                            
                                u
                            
                            
                                T
                            
                        
                        
                            
                                x
                            
                            
                                i
                            
                            
                                
                                    
                                        u
                                    
                                
                            
                        
                        +
                        
                            
                                b
                            
                            
                                u
                            
                        
                        -
                        
                            
                                w
                            
                            
                                p
                            
                            
                                
                                    
                                        T
                                    
                                
                            
                        
                        
                            
                                x
                            
                            
                                j
                            
                            
                                
                                    
                                        p
                                    
                                
                            
                        
                        -
                        
                            
                                b
                            
                            
                                p
                            
                        
                    
                
            
        
where (i,j)∈Eu is the resource utilization relationship between time slot i and j, (i,j)∈Ep is the resource peak value relationship between time slot i and j, and (i,j)∈Eup is the relationship between resource utilization of an ith time slot and resource peak value of a jth time slot;
determine that a currently available system resource is insufficient to initiate execution of the query based on the query resource consumption of the query; 
place the query into a query execution queue in response to the determination that the currently available system resource is insufficient for initiating the execution of the query;
determine that [[a]] the currently available system resource is sufficient to initiate the execution of the query based on the query resource consumption of the query; 
initiate the execution of the query in response to the determination that the currently available system resource is sufficient for initiating the execution of the query; 
receive a result of the query after the execution of the query is completed; and 
return the result of the query to the client device.
12. 	(Currently Amended) The query management device of claim 11, wherein the one or more processors further execute the the determination that the currently available system resource is insufficient for initiating the execution of the query based on the query resource consumption of the query.  
13. 	(Currently Amended) The query management device of claim 11, wherein the one or more processors further execute the 
14. 	(Currently Amended) The query management device of claim 11, wherein the one or more processors further execute the 
15. 	(Currently Amended) The query management device of claim 11, wherein generating the query plan for the query comprises parsing the query into an execution hierarchical tree, where each tree node of a plurality of tree nodes of the execution hierarchical tree represents an operator.  
16. 	(Currently Amended) The query management device of claim 15, wherein the one or more processors further execute the , of the determined query operators, appears in the query and a sum of cardinalities for each instance of the number of instances of each operator.  
17. 	(Previously Presented) The query management device of claim 11, wherein the machine learning technology utilizes an adaptive kernel that is configured to learn different kernel metrics to various query management device settings and data.  
18. 	(Previously Presented) The query management device of claim 11, wherein the machine learning technology utilizes multi-level stacking technology configured to leverage outputs of diverse base classifier models.  
19. 	(Cancelled)
20. 	(Cancelled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The limitation “determining that a currently available system resource is insufficient to initiate execution of the query based on the query resource consumption of the query, and placing the query into a query execution queue in response to the determination that the currently available system resource is insufficient for initiating the execution of the query”, is an additional element that does not merely link the judicial exception to a technical field, nor is merely directed to query execution, but instead is a concrete application of the exception:  it adds a meaningful limitation in that it employs the information provided by the judicial exception (the calculated query resource consumption of the query) to control the operation of the query management device. As explained in the specification, because the claimed device places the queries into a query execution queue upon determining that the currently available system resource is insufficient for query execution, based on the calculated query resource consumption, where the query resource consumption is calculated with a co-prediction model that jointly models the query resource consumption and resource usage extreme events concurrently, the device avoids severe performance problems such as out-of-memory occurrences and system crashes. Further, a person of ordinary skill in the art would recognize that this additional limitation, in combination with the other claim limitations, reflects the technical advantages described in the specification. The claim as a whole thus improves upon previous techniques used in this technical field, as it provides faster and more reliable system performance, system resources are better utilized and managed, and it improves resource utilization.
Furthermore, the prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1 and 11.
More specifically, the prior art of record does not specifically suggest the combination of “generating, by using machine learning technology configured to automate analytical model building, a predictive trained model, predicting a query resource consumption and resource usage extreme events for a query based on a query plan using the predictive trained model, the predictive trained model being a co-prediction model configured to jointly model the query resource consumption and resource usage extreme events concurrently by taking into account a resource utilization relationship between a first time slot and a second time slot, a resource peak value relationship between the first time slot and the second time slot, and a relationship between resource utilization of the first time slot and resource peak value of the second time slot, the co-prediction model being represented by: 
                
                    
                        
                            
                                
                                    min
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            u
                                        
                                    
                                    ,
                                    
                                        
                                            b
                                        
                                        
                                            u
                                        
                                    
                                    ,
                                    e
                                    ,
                                    
                                        
                                            βw
                                        
                                        
                                            p
                                        
                                    
                                    ,
                                    
                                        
                                            b
                                        
                                        
                                            p
                                        
                                    
                                    ,
                                    e
                                    ,
                                      α 
                                
                            
                        
                        ⁡
                        
                            
                                
                                    L
                                
                                
                                    u
                                
                            
                        
                    
                    =
                     
                    
                        
                            1
                        
                        
                            2
                        
                    
                     
                    
                        
                            W
                        
                        
                            p
                        
                        
                            T
                        
                    
                    
                        
                            W
                        
                        
                            p
                        
                    
                    +
                     
                    
                        
                            1
                        
                        
                            2
                        
                    
                    
                        
                            γ
                        
                        
                            2
                        
                    
                    
                        
                            ∑
                            
                                i
                            
                        
                        
                            
                                
                                    e
                                
                                
                                    i
                                
                                
                                    2
                                
                            
                        
                    
                    +
                     
                    
                        
                            1
                        
                        
                            2
                        
                    
                     
                    
                        
                            W
                        
                        
                            u
                        
                        
                            T
                        
                    
                    
                        
                            W
                        
                        
                            u
                        
                    
                     
                    +
                     
                    
                        
                            1
                        
                        
                            2
                        
                    
                    
                        
                            γ
                        
                        
                            1
                        
                    
                    
                        
                            ∑
                            
                                i
                            
                        
                        
                            
                                
                                    e
                                
                                
                                    i
                                
                                
                                    2
                                
                            
                        
                    
                
            
                
                    -
                     
                    
                        
                            ∑
                            
                                i
                            
                        
                        
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                        
                    
                    {
                    
                        
                            y
                        
                        
                            i
                        
                        
                            
                                
                                    p
                                
                            
                        
                    
                    
                        
                            
                                
                                    w
                                
                                
                                    p
                                
                                
                                    T
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    
                                        
                                            p
                                        
                                    
                                
                            
                            +
                             
                            
                                
                                    b
                                
                                
                                    p
                                
                            
                        
                    
                    -
                    1
                    +
                     
                    
                        
                            ε
                        
                        
                            i
                        
                    
                    }
                
            
                
                    -
                     
                    
                        
                            ∑
                            
                                i
                            
                        
                        
                            
                                
                                    β
                                
                                
                                    i
                                
                            
                        
                    
                    {
                    
                        
                            y
                        
                        
                            i
                        
                        
                            
                                
                                    p
                                
                            
                        
                    
                    
                        
                            
                                
                                    w
                                
                                
                                    u
                                
                                
                                    T
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    
                                        
                                            p
                                        
                                    
                                
                            
                            +
                             
                            
                                
                                    b
                                
                                
                                    p
                                
                            
                        
                    
                    -
                    1
                    +
                     
                    
                        
                            ε
                        
                        
                            i
                        
                    
                    }
                
            
                
                    -
                     
                    
                        
                            γ
                        
                        
                            3
                        
                    
                     
                    
                        
                            ∑
                            
                                (
                                i
                                ,
                                j
                                )
                                ∈
                                
                                    
                                        E
                                    
                                    
                                        u
                                    
                                
                            
                        
                        
                            
                                
                                    σ
                                
                                
                                    i
                                    j
                                
                            
                        
                    
                    
                        
                            
                                
                                    w
                                
                                
                                    u
                                
                                
                                    T
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    
                                        
                                            u
                                        
                                    
                                
                            
                            -
                             
                            
                                
                                    w
                                
                                
                                    u
                                
                                
                                    {
                                    T
                                    }
                                
                            
                            
                                
                                    x
                                
                                
                                    j
                                
                                
                                    {
                                    u
                                    }
                                
                            
                        
                    
                
            
                
                    -
                     
                    
                        
                            γ
                        
                        
                            4
                        
                    
                     
                    
                        
                            ∑
                            
                                (
                                i
                                ,
                                j
                                )
                                ∈
                                
                                    
                                        E
                                    
                                    
                                        p
                                    
                                
                            
                        
                        
                            
                                
                                    η
                                
                                
                                    i
                                    j
                                
                            
                        
                    
                    
                        
                            
                                
                                    w
                                
                                
                                    p
                                
                                
                                    T
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    
                                        
                                            p
                                        
                                    
                                
                            
                            -
                             
                            
                                
                                    w
                                
                                
                                    p
                                
                                
                                    {
                                    T
                                    }
                                
                            
                            
                                
                                    x
                                
                                
                                    j
                                
                                
                                    {
                                    p
                                    }
                                
                            
                        
                    
                
            
                
                    -
                     
                    
                        
                            γ
                        
                        
                            5
                        
                    
                     
                    
                        
                            ∑
                            
                                (
                                i
                                ,
                                j
                                )
                                ∈
                                
                                    
                                        E
                                    
                                    
                                        u
                                        p
                                    
                                
                            
                        
                        
                            
                                
                                    ϑ
                                
                                
                                    i
                                    j
                                
                            
                        
                    
                    
                        
                            
                                
                                    w
                                
                                
                                    u
                                
                                
                                    T
                                
                            
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    
                                        
                                            u
                                        
                                    
                                
                            
                            +
                            
                                
                                    b
                                
                                
                                    u
                                
                            
                            -
                            
                                
                                    w
                                
                                
                                    p
                                
                                
                                    
                                        
                                            T
                                        
                                    
                                
                            
                            
                                
                                    x
                                
                                
                                    j
                                
                                
                                    
                                        
                                            p
                                        
                                    
                                
                            
                            -
                            
                                
                                    b
                                
                                
                                    p
                                
                            
                        
                    
                
            
where (i,j)∈Eu is the resource utilization relationship between time slot i and j, (i,j)∈Ep is the resource peak value relationship between time slot i and j, and (i,j)∈Eup is the relationship between resource utilization of an ith time slot and resource peak value of a jth time slot, and placing the query into a query execution queue in response to a determination that the currently available system resource is insufficient for initiating the execution of the query based on the query resource consumption of the query” and all the other limitations recited in independent claims 1 and 11.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1 and 11 are allowed.  The dependent claims 2 to 8, and 12 to 18, being definite, enabled by the specification, and further limiting the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta et al., (U.S. Publication No. 2010/0114865) is directed to generation of prediction models based on previously executed queries and their measured performance, by using machine learning techniques, to predict query and workload performance and resource use.  However, Gupta does not appear to expressly disclose the detection of resource usage extreme events, nor a predictive trained model that is a co-prediction model configured to jointly model the query resource consumption and resource usage extreme events concurrently by taking into account a resource utilization relationship between a first time slot and a second time slot, a resource peak value relationship between the first time slot and the second time slot, and a relationship between resource utilization of the first time slot and resource peak value of the second time slot, to further place queries into a queue based on currently available system resources being insufficient for initiating the execution of the query.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169